Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 21, 2021

The Court of Appeals hereby passes the following order:

A20A1621. RONALD ELLISON v. GEORGIA DEPARTMENT OF
    COMMUNITY HEALTH.

      Following our grant of his application for discretionary appeal, appellant
Ronald Ellison filed this appeal seeking review of the trial court’s order affirming the
termination of his participation in a Medicaid waiver program. In this appeal, as it has
throughout these proceedings, appellee Georgia Department of Community Health
(“DCH”) relies on the Community Care Services Program Care Coordination Manual
(“Care Manual”) MT 2016-01 page 900-33 and Chart 970.1 – Termination
Procedures– as authorizing the immediate termination of Ellison’s in-home services.1
Although these provisions appear to have been before the administrative law judge
who issued the Initial Decision since they are recited verbatim in her order, and all
exhibits and files were apparently forwarded to the commissioner for agency review
and to the superior court, Chart 970-1 – Termination Procedures has not been
included in the record that has been forwarded to this Court from the Clerk of the
Dougherty County Superior Court.2 Further, while page 900-33 of the Care Manual
labeled “Chapter 900 Terminations” and beginning with “other reasons. Examples:”
was attached to the notice of termination sent to Ellison on April 25, 2016, the record


      1
       Ellison specifically argues that the provisions of the Care Manual do not
“trump” the federal regulations concerning notice.
      2
       In its brief on appeal, DCH cites to the administrative law judge’s Initial
Decision in referencing this provision but not to the portions of the Care Manual
which have been included in the record on appeal.
does not appear to include the preceding page and thus the text of the provision that
is included in the record is incomplete.3
      Accordingly, this case must be REMANDED to the Superior Court of
Dougherty County for completion of the record. We further order that the Clerk of the
Superior Court of Dougherty County then transmit the supplemented record to this
Court for redocketing in this Court.4

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/21/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      3
        DCH cites to page 539 of the record but that citation appears to be incorrect.
However, this Court has located this page attached to the notice sent to Ellison in
other parts of the record.
      4
        We note that Ellison’s brief on appeal is missing pages 11-12. Ellison shall
be allowed to refile his brief to correct this omission when this case is redockted.